          Case 2:19-cv-05149-GJP Document 18 Filed 10/05/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JOSELYN ERAZO,

                            Plaintiff,
                                                                      CIVIL ACTION
         v.                                                           NO. 19-5149

    ANDREW M. SAUL, Commissioner of the
    Social Security Administration, 1

                            Defendant.


                                                ORDER

        AND NOW, this 5th day of October 2020, upon careful consideration of Plaintiff

Joselyn Erazo’s Motion for Summary Judgment and brief in support thereof (ECF No.

13), Social Security Commissioner Andrew M. Saul’s Response (ECF No. 14), Erazo’s

Reply (ECF No. 16), the Administrative Record (ECF No. 12) and the Report and

Recommendation filed by United States Magistrate Thomas J. Reuter, (ECF No. 17),

and it appearing that neither Plaintiff nor the Commissioner have objected to the

report, 2 it is ORDERED that:

        1. the Report and Recommendation is APPROVED and ADOPTED 3;



1        Andrew M. Saul became the Commissioner of the Social Security Administration on June 17,
2019. He is substituted as the Defendant in this action pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure.

2       The Report and Recommendation was sent to all parties of record on June 17, 2020, together
with a Notice from the Clerk of Court advising the parties of their obligation to file any objections
within 14 days after service of the Notice. See Local R. Civ. P. 72.1 IV(b) (“Any party may object to a
magistrate judge’s proposed findings, recommendations or report under 28 U.S.C. § 636(b)(1)(B), and
subsections 1(c) and (d) of this Rule within fourteen (14) days after being served with a copy
thereof.”). As of today’s date, however, no objections have been filed.

3
        When no objection is made to a Report and Recommendation, the Court should, as a matter
of good practice, “satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes; see also Oldrati v. Apfel, 33 F.
          Case 2:19-cv-05149-GJP Document 18 Filed 10/05/20 Page 2 of 2




       2. Plaintiff’s request for review is DENIED;

       3. the Commissioner of the Social Security Administration’s decision is

           AFFIRMED; and

       4. the Clerk of Court shall CLOSE this case.



                                                      BY THE COURT:



                                                       /s/ Gerald J. Pappert
                                                      ________________________
                                                      GERALD J. PAPPERT, J.




Supp. 2d 397, 399 (E.D. Pa. 1998). No clear error appears on the face of the record and the Court
accordingly accepts Judge Reuter’s Recommendation.
